Citation Nr: 0707853	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-03 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Propriety of the reduction of a 100 percent evaluation 
previously assigned for service-connected cancer of the 
prostate.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1966 to November 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 decision by 
the RO which reduced from 100 percent to 10 percent the 
evaluation assigned for the veteran's prostate cancer, 
effective from December 1, 2001.  By rating action in 
February 2002, the RO assigned an increased rating to 40 
percent; effective from December 1, 2001.  Thereafter, the 
veteran perfected an appeal as to the reduction.  

In August 2003, the Board promulgated a decision which upheld 
the reduction to 40 percent, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In December 2006, the Court 
reversed the August 2003 Board decision and remanded the case 
for reinstatement of the prior 100 percent rating effective 
from the date of the reduction.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The 100 percent rating assigned for the veteran's 
service-connected prostate cancer had been in effect for more 
than five years at the time it was reduced on December 1, 
2001.  

3.  The 100 percent evaluation assigned for prostate cancer 
was improperly reduced based on inadequate VA examinations 
that did not show sustained improvement.  




CONCLUSION OF LAW

The preponderance of the evidence does not establish that a 
reduction of the veteran's disability rating for prostate 
cancer from 100 percent to 40 percent effective December 1, 
2001, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, including 
Part 4, Diagnostic Code 7578 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2006).  

In this case, the May 2002 letter fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case was promulgated in October 2002.  The veteran was 
notified of the evidence that was needed to substantiate his 
claim and that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by him were obtained and 
associated with the claims file.  The veteran also testified 
at a personal hearing at the RO in January 2001.  The Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with the VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

By rating action in April 1997, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
evaluation, effective November 7, 1996, based upon the 
presumption of herbicide exposure while serving in the 
Republic of Vietnam.  

The rating decision was based upon medical evidence from 
Niles Urology Clinic and Lakeland Medical Center for 
treatment from October 1995 to February 1996, and a report of 
VA genitourinary examination conducted in January 1997.  The 
private treatment records showed that prostate biopsies in 
January 1996 revealed infiltrative prostatic adenocarcinoma 
of the left lobe, Grade III, III/V, without neural invasion, 
while a bone scan was negative.  The VA examination report 
cited the veteran's statement that he had elected irradiation 
treatment with seed implant, and that he had no subjective 
complaints of urinary frequency, pyuria, or incontinence, and 
noted that the veteran had not responded to a request that 
his health care provider furnish a statement as to the 
specific dates and type of irradiation therapy.  

By rating decision in January 1998, the RO proposed to reduce 
the evaluation for the veteran's prostate cancer from a 100 
percent to a noncompensable rating.  The veteran and his 
representative were notified of the proposed action and 
requested to be scheduled for a personal hearing, but failed 
to report and did not request to have another hearing 
rescheduled.  

The proposed reduction was based on a November 1997 VA 
genitourinary examination which noted that the veteran denied 
any current lethargy, weakness, anorexia, weight loss or 
gain, urinary symptoms or infections, bladder stones, renal 
colic or acute nephritis, need for catheterization, drainage 
procedures, medications, or any additional invasive or 
noninvasive procedures apart from the original invasive 
biopsy.  The veteran was not participating in surgical 
therapy, chemotherapy or radiation, or any combination of 
those therapies, but was involved in alternative therapy 
consisting of diet, minerals, antioxidants and high doses of 
vitamins.  

There was no loss of sexual function or any systemic diseases 
affecting sexual function.  The veteran was not on dialysis, 
his blood pressure was110/64, and physical examination was 
otherwise negative.  Inspection of the penis, testicles, 
epididymus, prostate and seminal vesicles were all within 
normal limits.  A prostate examination revealed a +2 
prostate.  A digital examination did not reveal an area of 
nodularity or hardness, and there was no fixation of the 
prostate and seminal vesicles.  There was no evidence of 
malignancy and the testes were of normal size and 
consistency.  The diagnosis was prostate cancer with only the 
single biopsy procedure.  The examiner noted that the veteran 
declined conventional therapy and elected to have alternative 
therapy, i.e., diet, vitamins, and antioxidants.  

By rating decision in April 1999, the RO reduced the 
evaluation for prostate cancer from 100 percent to a 
noncompensable rating.  The veteran and his representative 
were notified of that decision.  

Thereafter, the veteran submitted duplicate copies of the 
January 1996 private pathology report and copies of two 
recent medical reports from Block Medical Center showing 
treatment in July 1999.  The biopsy report noted a 
hypoechogenic lesion involving the distal third of the left 
lobe at 40 degrees, 20 degrees, and 60 degrees, positive for 
left infiltrative prostatic adenocarcinoma.  The veteran's 
weight was stable at 175 pounds, with a loss of 10 pounds in 
the previous year.  The veteran denied any pain, was able to 
carry on all pre-disease performance without restriction, and 
was employed full time for the U.S. Department of 
Agriculture.  The report indicated that the veteran was very 
reluctant to undergo any of the suggested treatment options 
and elected to continue alternative therapy.  The diagnoses 
included hypoechogenic lesion involving the distal third of 
the left lobe at 40 degrees, 20 degrees, and 60 degrees, 
positive for left infiltrative prostatic adenocarcinoma, 
grade III, Gleason score of 6, without neuroinvasion, 
confirmed by biopsy.  

By rating action in January 2000, the RO concluded that the 
diagnostic findings were consistent with active malignancy 
and the 100 percent rating was restored; effective November 
7, 1996, the inception date of the award.  

On VA genitourinary examination in October 2000, the veteran 
reported that he felt lethargic, weak, and tired.  He had a 
fair appetite and had gained six pounds in the previous year; 
he had lost 20 pounds since being diagnosed with prostate 
cancer in 1996.  He reported some hesitancy and dribbling of 
urine, occasional slowness of stream, some frequency, but no 
dysuria.  He could hold urine well, but had occasional 
dribbling and sometimes wore pads or used tissue paper to 
avoid wetness in his perianal area, as often as every other 
day or three times weekly.  The veteran denied any recent 
hospitalizations, surgery, radiation treatments, or any 
urinary tract infections or acute nephritis, and was 
currently being treated with pills and diet by a private 
physician.  He further denied any dilatations, 
catheterizations, dialysis or drainage procedures, and 
related that he was tired after working long hours.  He 
denied any local or systemic diseases affecting sexual 
function.  Physical examination was within normal limits 
except for some hardness in the left lower lobe of the 
prostate.  Rectal examination disclosed no testicular fibula, 
residuals of genitourinary disease, or testicular atrophy.  
The testicles were normal in size and consistency and the 
spermatic cord and scrotum were normal.  The diagnoses 
included history of prostate cancer, in remission.  

Based on the October 2000 VA genitourinary examination 
report, the RO proposed to reduce the 100 percent evaluation 
to 10 percent by rating action in October 2000.  The veteran 
and his representative were notified of the proposed action 
and requested a personal hearing at the RO.  

At the personal hearing in January 2001, the veteran 
testified that he was being treated every six months for 
prostate cancer at Block Medical Center and underwent 
clinical and diagnostic studies which showed that he had 
active cancer.  His treatment included medications and a 
special diet with supplements and vitamins, but said that he 
had been unable to obtain a medical report from his 
physician.  He testified that he had increased dribbling and 
used tissues three or four times daily (rather than pads) 
because of ease of disposal.  He did not have complete sexual 
dysfunction, but the frequency was decreasing.  

Subsequent to the hearing, the veteran submitted a January 
2001 report from his private physician that confirmed the 
diagnoses of prostate cancer in 1996, and that he had been 
followed at the Block Medical Center since July 1999.  His 
Gleason score was 6 and adenocarcinoma grade 3/5 in two 
sections.  The veteran refused any form of conventional 
treatment and was following a low fat, vegetarian diet with 
dietary supplements.  The veteran was noted to have urinary 
problems and obstruction, including postmicturation 
dribbling, hesitancy, and increased frequency, and had 
refused alpha-beta blockers or 5-alpha- reductase inhibitors.  
He continued to have his PSA checked regularly at the VAMC.  

In March 2001, the RO requested a review of the veteran's 
claims folder, including the private medical reports, and a 
medical opinion as to whether it was as likely as not that he 
continued to have prostate cancer.  An April 2001 response 
from a VA staff physician was to the effect that the veteran 
suffered from carcinoma of the prostate, which was in 
remission.  

By rating action in September 2001, the RO reduced the 100 
percent rating to a 10 percent, effective December 1, 2001.  
The veteran and his representative were notified of that 
decision and filed a notice of disagreement.  

By rating action in February 2002, the Decision Review 
Officer restored a 40 percent evaluation for the veteran's 
prostate cancer; effective December 1, 2001, the date of 
reduction.  Thereafter, the veteran perfected an appeal.  

VA outpatient records from May 2001 to January 2002, showed 
that the veteran had an enlarged prostate in May 2001, and 
was being seen by a private urologist who was aware of his 
high PSA.  Examination revealed an enlarged prostate and 
elevated PSA of 5.8.  There was no abdominal pain, no urinary 
symptoms, and no urinary tract infection.  In July and August 
2001, the veteran reported no genitourinary complaints.  The 
veteran denied any pain or genitourinary problems and his 
blood pressure was normal.  

Law & Regulations

VA regulations pertaining to the stabilization of disability 
evaluations, 38 C.F.R. § 3.344, provides as follows:  

(a) Rating agencies will handle cases 
affected by change of medical findings or 
diagnosis, so as to produce the greatest 
degree of stability of disability 
evaluations consistent with the laws and 
Department of Veterans Affairs regulations 
governing disability compensation and 
pension.  It is essential that the entire 
record of examinations and the medical-
industrial history be reviewed to ascertain 
whether the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the absence 
of, or without taking full advantage of 
laboratory facilities and the cooperation 
of specialists in related lines.  
Examinations less full and complete than 
those on which payments were authorized or 
continued will not be used as a basis of 
reduction.  Ratings on account of diseases 
subject to temporary or episodic 
improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., 
will not be reduced on any one examination, 
except in those instances where all the 
evidence of record clearly warrants the 
conclusion that sustained improvement has 
been demonstrated.  Ratings on account of 
diseases which become comparatively symptom 
free (findings absent) after prolonged 
rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will 
not be reduced on examinations reflecting 
the results of bed rest.  Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or the 
like, it is rarely possible to exclude 
persistence, in masked form, of the 
preceding innocently acquired 
manifestations.  Rating boards encountering 
a change of diagnosis will exercise caution 
in the determination as to whether a change 
in diagnosis represents no more than a 
progression of an earlier diagnosis, an 
error in prior diagnosis or possibly a 
disease entity independent of the service-
connected disability.  When the new 
diagnosis reflects mental deficiency or 
personality disorder only, the possibility 
of only temporary remission of a super-
imposed psychiatric disease will be borne 
in mind.  

(b) If doubt remains, after according due 
consideration to all the evidence developed 
by the several items discussed in paragraph 
(a) of this section, the rating agency will 
continue the rating in effect, citing the 
former diagnosis with the new diagnosis in 
parentheses, and following the appropriate 
code there will be added the reference 
"Rating continued pending reexamination 
______ months from this date, Sec. 3.344."  
The rating agency will determine on the 
basis of the facts in each individual case 
whether 18, 24 or 30 months will be allowed 
to elapse before the reexamination will be 
made.  

(c) Disabilities which are likely to 
improve.  The provisions of paragraphs (a) 
and (b) of this section apply to ratings 
which have continued for long periods at 
the same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvement, physical or mental, in these 
disabilities will warrant reduction in 
rating.  

38 C.F.R. § 3.344 (2006).

Analysis

In reducing the disability rating for the veteran's cancer of 
the prostate, the RO complied with the procedures of 38 
C.F.R. § 3.105, which requires that the veteran be provided 
with appropriate notice, that he be given an opportunity to 
submit additional evidence and to submit testimony at a 
predetermination hearing, and that he be notified as to the 
effective date for the reductions.  38 C.F.R. §§ 3.105(e), 
(i); 3.500(r) (2006).  Furthermore, the 100 percent 
evaluation assigned for the veteran's prostate cancer was in 
effect from November 7, 1996, to December 1, 2001, a period 
in excess of 5 years.  Thus, the provisions of 38 C.F.R. 
§ 3.344(a) and (b), addressing stabilization of disability 
evaluations, are applicable to this claim.  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated; post-reduction medical evidence 
may be considered only in the context of considering whether 
actual improvement was demonstrated.  

Having decided that the proper procedural development was 
afforded the veteran, the Board must next determine if the 
evidence properly supported the reduction.  In order for the 
reduction in rating to be sustained, it must appear by a 
preponderance of the evidence that the rating reductions were 
warranted.  Sorakubo v. Principi, 16 Vet. App. 120,  123-24 
(2002) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413 
(1993)).  If VA reduced the rating without observing 
applicable laws and regulations, the reduction is void ab 
initio, and the reduction will be set aside as not in 
accordance with the law.  Hayes v. Brown, 9 Vet. App. 67 
(1996).  

In this case, the medical evidence upon which the RO granted 
service connection and assigned a 100 percent evaluation for 
prostate cancer in April 1997, included a January 1996 
private pathology report which confirmed cancer of the 
prostate by way of biopsy, and a January 1997 VA examination 
report which included a diagnosis of prostate cancer.  

The pertinent medical evidence associated with the claims 
file between the April 1997 rating decision and the time VA 
proposed to reduce the rating assigned for prostate cancer to 
40 percent in October 2000, consisted of several private 
medical reports which showed total PSA of 4.8 in July 1999; 
an October 2000 VA examination report, and an April 2001 
medical opinion from a VA staff physician.  As noted by the 
Court in its November 2006 memorandum decision, the October 
2001 VA examination report is inadequate because, at the time 
of the examination, the examiner did not have the claims 
folder.  Further, although the examiner recommended 
additional laboratory testing, including a PSA test, no 
diagnostic studies were undertaken.  The April 2001 VA 
medical opinion consisted of a single sentence to the effect 
that the veteran's cancer of the prostate was in remission.  
While the VA physician indicated that the claims file was 
reviewed, he offered no discussion or analysis of the facts 
nor did he cite to any clinical or diagnostic tests to 
support his conclusion that the veteran's cancer was in 
remission.  Clearly, the medical evidence relied upon to 
reduce the 100 percent rating was "less full and complete" 
than the medical reports used to establish service 
connection.  Thus, the Board finds that the VA medical 
opinion was inadequate under the provisions of 38 C.F.R. 
§ 3.344, as well as under the general VA regulatory 
requirements of 38 C.F.R. §§ 4.1, 4.2, 4.13 (2006), and that 
the reduction was improper and is void ab initio.  
Accordingly, the 100 percent evaluation previously assigned 
for the veteran's cancer of the prostate, is restored 
effective from December 1, 2001.  


ORDER

The reduction of the 100 percent evaluation for prostate 
cancer was not proper, and the 100 percent disability rating 
is restored effective December 1, 2001; the appeal is 
granted, subject to the applicable criteria pertaining to the 
payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


